Citation Nr: 1523866	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO. 05-29 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating for lumbosacral strain with traumatic arthritis (low back claim) which is currently evaluated as 40 percent disabling from March 8, 2010, and 20 percent prior to March 8, 2010.

2. Entitlement to a disability evaluation greater than 40 percent for post traumatic degenerative joint disease of the right acromioclavicular joint with high grade partial thickness tear of the supraspinatus tendon (right shoulder disability).

3. Entitlement to individual unemployability (TDIU).

4. Entitlement to special monthly compensation based on aid and attendance and/or housebound.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1955 to June
1958. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Regional Office (RO) in Houston, Texas. The Veteran testified in a July 2009 videoconference hearing before the undersigned Acting Veterans Law Judge and a transcript is included in the claims file. This matter was previously before the Board in September 2009, at which point the claim for an increased rating for a low back disability was denied. Following an October 2010 order from United States Court of Appeals for Veterans Claims, based upon a Joint Motion for Remand, the Board remanded for further development in February 2011 and the matter is now before the Board again. During this appellate process, the RO also generated an October 2008 rating decision which denied special monthly compensation based on aid and attendance and/or housebound and a September 2010 rating decision which denied TDIU. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration.

In February 2011, the Board remanded the claim for increased rating for lumbosacral strain with traumatic arthritis in order to obtain the Veteran's private medical records and, if necessary, afford the Veteran a VA examination. Such records as were available were obtained in April 2012 and the VA examination was completed in January 2013. 

Additionally, the Board directed the AOJ to re-adjudicate the low back claim
(to include a finding of whether referral for consideration of an extraschedular rating is warranted - i.e., whether schedular criteria are inadequate). Nothing in the record demonstrates such consideration and the AOJ did not make the requisite finding. 

Based on the above, the Board finds that there has not been substantial compliance with its remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Moreover, the Veteran's various VA examinations of his right shoulder disability raise issues requiring resolution. Specifically, the April 2008 examination diagnosed the Veteran's right shoulder with ankylosis, while December 2009 and January 2013 VA examinations stated that there existed no ankylosis. The December 2009 examination also indicated that the Veteran's right shoulder disability precluded employment. 

Accordingly, the Veteran's remanded increased rating claims are inextricably intertwined with the TDIU and special monthly compensation claims. In other words, the remanded claims may affect the claims for TDIU and special monthly compensation if any increased rating is granted. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). Thus, action on the Veteran's TDIU and special monthly compensation claims are deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Return the Veteran's claims file to the examiner who conducted the January 2013 examination. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. A new examination is required only if deemed necessary by the examiner. The claims file should be made available to and reviewed by the examiner. 

(a) The examiner should specifically address the presence or absence of ankylosis in the Veteran's right shoulder disability. 

(b) The examiner should specifically address whether the Veteran's right shoulder disability precludes employment.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims. If warranted, readjudicate the TDIU and special monthly compensation claims. Finally, include a finding of whether referral for consideration of an extraschedular rating is warranted - i.e. whether schedular criteria are inadequate. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
SARAH B. RICHMOND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

